Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-30 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-30 are rejected.
	The claimed invention is directed to “mathematical concepts” without significantly more.
	The claims recite:
		analyzing
		machine data of a message
		an inference model
		inference data
		adjusting the inference data
		adjust inferences of sourcetypes
		messages
		a sourcetype of the message
		confidence score of the sourcetype
		the confidence score being below a threshold value
		modifying the confidence score
		set of extraction rules
		criteria for identifying a sub-portion of text
		a value
		a result set
		a number of values
		count of the number of values
		fields of the result set
		a count of a number of the fields identified
		data stream
		streaming data processor

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A computer-implemented method, comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention.

Step 2A (Prong One) inquiry:
	Are there limitations in Claim 1 recite abstract ideas?
	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

analyzing a portion of machine data of a message of a data stream, wherein the data stream is accessed from an ingestion buffer of a data system to infer, using an inference model, a sourcetype of the message, the portion of machine data generated by one or more components in an information technology environment;


based on the inference, selecting a set of extraction rules associated with the sourcetype for extraction of a set of values from the message, wherein each extraction rule defines criteria for identifying a sub-portion of text from the portion of machine data of the message to produce a value of the set of values, the value representing the sub-portion of text;


performing the extraction based at least on applying the set of extraction rules to the portion of machine data of the message to produce a result set that indicates the set of values identified using the set of extraction rules; and

based on the sourcetype and the set of values indicated by the result set, performing at least one action that includes routing one or more messages from the data stream to one or more endpoints associated with the sourcetype.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A router

	A “router” is a broad term which is described at a high level. Applicant’s Specification recites:

[0037] Modern data centers and other computing environments can comprise anywhere from a few host computer systems to thousands of systems configured to process data, service requests from remote clients, and perform numerous other computational tasks. During operation, various components within these computing environments often generate significant volumes of machine data. Machine data is any data produced by a machine or component in an information technology (IT) environment and that reflects activity in the IT environment. For example, machine data can be raw machine data that is generated by various components in IT environments, such as servers, sensors, routers, mobile devices, Internet of Things (IoT) devices, etc. Machine data can include system logs, network packet data, sensor data, application program data, error logs, stack traces, system performance data, etc. In general, machine data can also include performance data, diagnostic information, and many other types of data that can be analyzed to diagnose performance problems, monitor user interactions, and to derive other insights.

	The amended matter teaching a router is a very high-level generic teaching of “components in IT environments, such as…routers, …etc.” This “router” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?


Applicant’s claims contain the following “additional elements”:
	(1) A router

	A “router” is a broad term which is described at a high level. Applicant’s Specification recites:

[0037] Modern data centers and other computing environments can comprise anywhere from a few host computer systems to thousands of systems configured to process data, service requests from remote clients, and perform numerous other computational tasks. During operation, various components within these computing environments often generate significant volumes of machine data. Machine data is any data produced by a machine or component in an information technology (IT) environment and that reflects activity in the IT environment. For example, machine data can be raw machine data that is generated by various components in IT environments, such as servers, sensors, routers, mobile devices, Internet of Things (IoT) devices, etc. Machine data can include system logs, network packet data, sensor data, application program data, error logs, stack traces, system performance data, etc. In general, machine data can also include performance data, diagnostic information, and many other types of data that can be analyzed to diagnose performance problems, monitor user interactions, and to derive other insights.

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

2. The method of claim 1, wherein the at least one action includes assigning the sourcetype to the message.

	Applicant’s Claim 2 merely teaches the assignment of a type to a message. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The method of claim 1, wherein the at least one action includes assigning a different sourcetype to the message.

	Applicant’s Claim 3 merely teaches the assignment of a “different” type to the message. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The method of claim 1, wherein the at least one action includes modifying a confidence score associated with the sourcetype.

	Applicant’s Claim 4 merely teaches the “modification” of a “confidence score”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. The method of claim 1, wherein the at least one action includes adjusting inference data used by the inference model, the adjusting causing adjustment to inferences of sourcetypes made by the inference model.

	Applicant’s Claim 5 merely teaches the “adjustment” of “inference data” and “inferences of sourcetypes”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

6. The method of claim 1, wherein the result set includes a count of elements in the set of values and the at least one action is based at least in part on the count.

	Applicant’s Claim 6 merely teaches a “count” of a “number of values” and the use of “extraction rules”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. The method of claim 1, wherein the set of extraction rules define a set of fields, the result set includes a count of a number of the fields identified using the set of extraction rules, and the at least one action is based at least in part on the count of the number of fields identified using the set of extraction rules.

	Applicant’s Claim 7 merely teaches a “set of fields”, a “count of the number of fields”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

8. The method of claim 1, wherein the at least one action is based at least in part on comparing a number of fields of the result set identified using the set of extraction rules to a number of fields associated with the sourcetype.

	Applicant’s Claim 8 merely teaches an “action”, a “comparison”, a “number of fields in the result set”, and a “number of fields associated with a sourcetype”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

selecting an additional set of the extraction rules that is associated with an additional sourcetype inferred for the message; and

applying the additional set of the extraction rules to the portion of machine data of the message to produce an additional result set that indicates a number of values identified using the additional set of extraction rules;

wherein the at least one action is based at least in part on a comparison between the result set and the additional result set.

	Applicant’s Claim 9 merely teaches a “selection of extraction rules”, “machine data of a message”, “result sets”, and a “comparison”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. The method of claim 1, wherein the inference data includes a confidence score of the sourcetype, and the selecting of the set of extraction rules is based at least in part on the confidence score being below a threshold value.


10. The method of claim 1, wherein the routing is based at least in part on a count of elements in the set of values exceeding a threshold value.

	Applicant’s Claim 10 merely teaches a “count of elements” and a “threshold”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

running a query against the data stored in the one or more data stores to generate search results that are responsive to the query; and

displaying one or more of the search results in a user interface.

	The claim recites the additional element of a “streaming data processor”. Applicant’s Specification recites the following about streaming data processors.

[0091] Although shown as separate components, the forwarder 302, data retrieval subsystem 304, intake ingestion buffer 306, streaming data processors 308, and output ingestion buffer 310, in various embodiments, may reside on the same machine or be distributed across multiple machines in any combination. In one embodiment, any or all of the components of the intake system can be implemented using one or more computing devices as distinct computing devices or as one or more container instances or virtual machines across one or more computing devices. It will be appreciated by those skilled in the art that the intake system 210 may have more of fewer components than are illustrated in FIGS. 3A and 3B. In addition, the intake system 210 could include various web services and/or peer-to-peer network configurations or inter container communication network provided by an associated container instantiation or orchestration platform. Thus, the intake system 210 of FIGS. 3A and 3B should be taken as illustrative. For example, in some embodiments, components of the intake system 210, such as the ingestion buffers 306 and 310 and/or the streaming data processors 308, may be executed by one more virtual machines implemented in a hosted computing environment. A hosted computing environment may include one or more rapidly provisioned and released computing resources, which computing resources may include computing, networking and/or storage devices. A hosted computing environment may also be referred to as a cloud computing environment. Accordingly, the hosted computing environment can include any proprietary or open source extensible computing technology, such as Apache Flink or Apache Spark, to enable fast or on-demand horizontal compute capacity scaling of the streaming data processor 308.

	Clearly, Applicant’s claimed “streaming data processor” can be implemented in software by a virtual machine, according to Applicant’s Specification. This means that the element is nothing more than the abstract idea, itself.

	The claim recites the additional element of a “user interfaces”. Applicant’s Specification recites the following about user interfaces.

[00332] Systems and modules described herein may comprise software, firmware, hardware, or any combination(s) of software, firmware, or hardware suitable for the purposes described. Software and other modules may reside and execute on servers, workstations, personal computers, computerized tablets, PDAs, and other computing devices suitable for the purposes described herein. Software and other modules may be accessible via local computer memory, via a network, via a browser, or via other means suitable for the purposes described herein. Data structures described herein may comprise computer files, variables, programming arrays, programming structures, or any electronic information storage schemes or methods, or any combinations thereof, suitable for the purposes described herein. User interface elements described herein may comprise elements from graphical user interfaces, interactive voice response, command line interfaces, and other suitable interfaces.

	Clearly, Applicant’s claimed “user interface” can be generic, according to Applicant’s Specification. This means that the element is nothing more than the abstract idea, itself.

	Aside from these “additional elements”, Applicant’s Claim 11 merely teaches a “data stream”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. The method of claim 1, wherein the data stream is published to a first topic on the ingestion buffer, and the at least one action includes publishing the one or more messages to a second topic on one or more of the ingestion buffer and another ingestion buffer.

	Applicant’s Claim 12 merely teaches buffered data streams. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

generating, using a streaming data processor, a second data stream from the first data stream, the second data stream comprising a subset of messages of the first data stream, wherein the message is included in the subset of messages based on a condition associated with the sourcetype of the message.

	The claim recites the additional element of a “streaming data processor”. Applicant’s Specification recites the following about streaming data processors.

[0091] Although shown as separate components, the forwarder 302, data retrieval subsystem 304, intake ingestion buffer 306, streaming data processors 308, and output ingestion buffer 310, in various embodiments, may reside on the same machine or be distributed across multiple machines in any combination. In one embodiment, any or all of the components of the intake system can be implemented using one or more computing devices as distinct computing devices or as one or more container instances or virtual machines across one or more computing devices. It will be appreciated by those skilled in the art that the intake system 210 may have more of fewer components than are illustrated in FIGS. 3A and 3B. In addition, the intake system 210 could include various web services and/or peer-to-peer network configurations or inter container communication network provided by an associated container instantiation or orchestration platform. Thus, the intake system 210 of FIGS. 3A and 3B should be taken as illustrative. For example, in some embodiments, components of the intake system 210, such as the ingestion buffers 306 and 310 and/or the streaming data processors 308, may be executed by one more virtual machines implemented in a hosted computing environment. A hosted computing environment may include one or more rapidly provisioned and released computing resources, which computing resources may include computing, networking and/or storage devices. A hosted computing environment may also be referred to as a cloud computing environment. Accordingly, the hosted computing environment can include any proprietary or open source extensible computing technology, such as Apache Flink or Apache Spark, to enable fast or on-demand horizontal compute capacity scaling of the streaming data processor 308.

	Clearly, Applicant’s claimed “streaming data processor” can be implemented in software by a virtual machine, according to Applicant’s Specification. This means that the element is nothing more than the abstract idea, itself.
	Applicant’s Claim 13 merely teaches the “generation” of a “data stream” and the application of “extraction rules” on that “data stream”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

14. The method of claim 1, wherein the one or more endpoints include a field-searchable data store and the message is stored in the field-searchable data store as an event that is accessed from the field-searchable data store responsive to a search query containing a criterion for a field being executed against the event in the field-searchable data store to cause comparison between the criterion and values extracted from the event by an extraction rule defining the field.

	Applicant’s Claim 14 merely teaches the “accessing” of a “message”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

15. The method of claim 1, wherein the set of extraction rules comprise one or more regular expressions.

	Applicant’s Claim 15 merely teaches the use of “regular expressions”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

16. The method of claim 1, wherein the at least one action is performed by one or more of an indexing system, a query system, and an intake system.

	Applicant’s Claim 16 merely teaches the use of either an “indexing system”, a “query system”, or an “intake system”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

wherein the data system is a data intake and query system.

	Applicant’s Claim 17 merely teaches the application of “extraction rules through the use of either a “query system” or an “intake system”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

tracking, using a streaming data processor, a contextual data indicating a number of messages that precede the message in a data stream and that are assigned the sourcetype;

based on the contextual data, selecting from the sourcetype from a plurality of candidate sourcetypes associated with the message; and

assigning the selected sourcetype to the message.


tracking, using a streaming data processor, contextual data indicating a number of messages that precede the message in the data stream and that are assigned the sourcetype;

based on the contextual data, selecting the sourcetype from a plurality of candidate sourcetypes associated with the message; and

assigning the selected sourcetype to the message.

	The claim recites the additional element of a “streaming data processor”. Applicant’s Specification recites the following about streaming data processors.

[0091] Although shown as separate components, the forwarder 302, data retrieval subsystem 304, intake ingestion buffer 306, streaming data processors 308, and output ingestion buffer 310, in various embodiments, may reside on the same machine or be distributed across multiple machines in any combination. In one embodiment, any or all of the components of the intake system can be implemented using one or more computing devices as distinct computing devices or as one or more container instances or virtual machines across one or more computing devices. It will be appreciated by those skilled in the art that the intake system 210 may have more of fewer components than are illustrated in FIGS. 3A and 3B. In addition, the intake system 210 could include various web services and/or peer-to-peer network configurations or inter container communication network provided by an associated container instantiation or orchestration platform. Thus, the intake system 210 of FIGS. 3A and 3B should be taken as illustrative. For example, in some embodiments, components of the intake system 210, such as the ingestion buffers 306 and 310 and/or the streaming data processors 308, may be executed by one more virtual machines implemented in a hosted computing environment. A hosted computing environment may include one or more rapidly provisioned and released computing resources, which computing resources may include computing, networking and/or storage devices. A hosted computing environment may also be referred to as a cloud computing environment. Accordingly, the hosted computing environment can include any proprietary or open source extensible computing technology, such as Apache Flink or Apache Spark, to enable fast or on-demand horizontal compute capacity scaling of the streaming data processor 308.

	Clearly, Applicant’s claimed “streaming data processor” can be implemented in software by a virtual machine, according to Applicant’s Specification. This means that the element is nothing more than the abstract idea, itself.
	Applicant’s Claim 18 merely teaches the “tracking” of “contextual data” and the “selection” and “assignment” of a “sourcetype”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

determining, using a streaming data processor, contextual data indicating a number of messages that are in a defined proximity to the message in the data stream and that are assigned the sourcetype; and

based on the contextual data, assigning the sourcetype to the message.

	The claim recites the additional element of a “streaming data processor”. Applicant’s Specification recites the following about streaming data processors.

[0091] Although shown as separate components, the forwarder 302, data retrieval subsystem 304, intake ingestion buffer 306, streaming data processors 308, and output ingestion buffer 310, in various embodiments, may reside on the same machine or be distributed across multiple machines in any combination. In one embodiment, any or all of the components of the intake system can be implemented using one or more computing devices as distinct computing devices or as one or more container instances or virtual machines across one or more computing devices. It will be appreciated by those skilled in the art that the intake system 210 may have more of fewer components than are illustrated in FIGS. 3A and 3B. In addition, the intake system 210 could include various web services and/or peer-to-peer network configurations or inter container communication network provided by an associated container instantiation or orchestration platform. Thus, the intake system 210 of FIGS. 3A and 3B should be taken as illustrative. For example, in some embodiments, components of the intake system 210, such as the ingestion buffers 306 and 310 and/or the streaming data processors 308, may be executed by one more virtual machines implemented in a hosted computing environment. A hosted computing environment may include one or more rapidly provisioned and released computing resources, which computing resources may include computing, networking and/or storage devices. A hosted computing environment may also be referred to as a cloud computing environment. Accordingly, the hosted computing environment can include any proprietary or open source extensible computing technology, such as Apache Flink or Apache Spark, to enable fast or on-demand horizontal compute capacity scaling of the streaming data processor 308.

	Clearly, Applicant’s claimed “streaming data processor” can be implemented in software by a virtual machine, according to Applicant’s Specification. This means that the element is nothing more than the abstract idea, itself.
	Applicant’s Claim 19 merely teaches the determination of “contextual data” and the assignment of a “sourcetype” to a “message”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “20. A computer-implemented system, comprising…” Therefore, it is interpreted to be a “system” (or “apparatus”) claim, which is a statutory category of invention.

Step 2A (Prong One) inquiry:
	Are there limitations in Claim 20 recite abstract ideas?
	YES. The following limitations in Claim 20 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

analyzing a portion of machine data of a message of a data stream, wherein the data stream is accessed from an ingestion buffer of a data system to infer, using an inference model, a sourcetype of the message, the portion of machine data generated by one or more components in an information technology environment;

based on the inference, selecting a set of extraction rules associated with the sourcetype for extraction of a set of values from the message, wherein each extraction rule defines criteria for identifying a sub-portion of text from the portion of machine data of the message to produce a value of the set of values, the value representing the sub-portion of text;

performing the extraction based at least on applying the set of extraction rules to the portion of machine data of the message to produce a result set that indicates the set of values identified using the set of extraction rules; and

based on the sourcetype and the set of values indicated by the result set, performing at least one action that includes routing one or more messages from the data stream to one or more endpoints associated with the sourcetype.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:
	one or more “processors”

[00334] Embodiments are also described above with reference to flow chart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products. Each block of the flow chart illustrations and/or block diagrams, and combinations of blocks in the flow chart illustrations and/or block diagrams, may be implemented by computer program instructions. Such instructions may be provided to a processor of a general purpose computer, special purpose computer, specially-equipped computer (e.g., comprising a high-performance database server, a graphics subsystem, etc.) or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor(s) of the computer or other programmable data processing apparatus, create means for implementing the acts specified in the flow chart and/or block diagram block or blocks. These computer program instructions may also be stored in a non-transitory computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the acts specified in the flow chart and/or block diagram block or blocks. The computer program instructions may also be loaded to a computing device or other programmable data processing apparatus to cause operations to be performed on the computing device or other programmable apparatus to produce a computer implemented process such that the instructions which execute on the computing device or other programmable apparatus provide steps for implementing the acts specified in the flow chart and/or block diagram block or blocks.

	The term “processor” is a broad term that encompasses all general purpose computers, as Applicant’s Specification recites and as quoted above.

	a “computer memory”

[00332] Systems and modules described herein may comprise software, firmware, hardware, or any combination(s) of software, firmware, or hardware suitable for the purposes described. Software and other modules may reside and execute on servers, workstations, personal computers, computerized tablets, PDAs, and other computing devices suitable for the purposes described herein. Software and other modules may be accessible via local computer memory, via a network, via a browser, or via other means suitable for the purposes described herein. Data structures described herein may comprise computer files, variables, programming arrays, programming structures, or any electronic information storage schemes or methods, or any combinations thereof, suitable for the purposes described herein. User interface elements described herein may comprise elements from graphical user interfaces, interactive voice response, command line interfaces, and other suitable interfaces.

The term “computer memory” is a broad term that encompasses all general purpose memories, as Applicant’s Specification recites and as quoted above.

	A “router” is a broad term which is described at a high level. Applicant’s Specification recites:

[0037] Modern data centers and other computing environments can comprise anywhere from a few host computer systems to thousands of systems configured to process data, service requests from remote clients, and perform numerous other computational tasks. During operation, various components within these computing environments often generate significant volumes of machine data. Machine data is any data produced by a machine or component in an information technology (IT) environment and that reflects activity in the IT environment. For example, machine data can be raw machine data that is generated by various components in IT environments, such as servers, sensors, routers, mobile devices, Internet of Things (IoT) devices, etc. Machine data can include system logs, network packet data, sensor data, application program data, error logs, stack traces, system performance data, etc. In general, machine data can also include performance data, diagnostic information, and many other types of data that can be analyzed to diagnose performance problems, monitor user interactions, and to derive other insights.

	The amended matter teaching a router is a very high-level generic teaching of “components in IT environments, such as…routers, …etc.” This “router” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:

	one or more “processors”. The term “processors” is a broad term that encompasses all general purpose computers, as Applicant’s Specification recites:

[00334] Embodiments are also described above with reference to flow chart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products. Each block of the flow chart illustrations and/or block diagrams, and combinations of blocks in the flow chart illustrations and/or block diagrams, may be implemented by computer program instructions. Such instructions may be provided to a processor of a general purpose computer, special purpose computer, specially-equipped computer (e.g., comprising a high-performance database server, a graphics subsystem, etc.) or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor(s) of the computer or other programmable data processing apparatus, create means for implementing the acts specified in the flow chart and/or block diagram block or blocks. These computer program instructions may also be stored in a non-transitory computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the acts specified in the flow chart and/or block diagram block or blocks. The computer program instructions may also be loaded to a computing device or other programmable data processing apparatus to cause operations to be performed on the computing device or other programmable apparatus to produce a computer implemented process such that the instructions which execute on the computing device or other programmable apparatus provide steps for implementing the acts specified in the flow chart and/or block diagram block or blocks.

The term “processor” is a broad term that encompasses all general purpose computers, as Applicant’s Specification recites and as quoted above.

	a “computer memory”

[00332] Systems and modules described herein may comprise software, firmware, hardware, or any combination(s) of software, firmware, or hardware suitable for the purposes described. Software and other modules may reside and execute on servers, workstations, personal computers, computerized tablets, PDAs, and other computing devices suitable for the purposes described herein. Software and other modules may be accessible via local computer memory, via a network, via a browser, or via other means suitable for the purposes described herein. Data structures described herein may comprise computer files, variables, programming arrays, programming structures, or any electronic information storage schemes or methods, or any combinations thereof, suitable for the purposes described herein. User interface elements described herein may comprise elements from graphical user interfaces, interactive voice response, command line interfaces, and other suitable interfaces.

The term “computer memory” is a broad term that encompasses all general purpose memories, as Applicant’s Specification recites and as quoted above. Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 21
	Claim 21 recites:

21. The system of claim 20, wherein the at least one action includes assigning the sourcetype to the message.

	Applicant’s Claim 21 merely teaches the “assignment” of a “sourcetype”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 21 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 22
	Claim 22 recites:

22. The system of claim 20, wherein the at least one action includes assigning a different sourcetype to the message.

	Applicant’s Claim 22 merely teaches the “assignment” of a “sourcetype”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 22 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 23
	Claim 23 recites:

23. The system of claim 20, wherein the data the at least one action includes modifying a confidence score associated with the sourcetype.

	Applicant’s Claim 23 merely teaches the “modification” of a “confidence score”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 23 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 24
	Claim 24 recites:

24. The system of claim 20, wherein the at least one action includes adjusting inference data used by the inference model, the adjusting causing adjustment to inferences of sourcetypes made by the inference model.

	Applicant’s Claim 24 merely teaches the “adjustment” of “inference data”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 24 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 25
	Claim 25 recites:

25. The system of claim 20, wherein the result set includes a count of the elements in the set of values and the at least one action is based at least in part on the count.

	Applicant’s Claim 25 merely teaches a “count of the number of values identified using the set of extraction rules”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 25 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 26
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “26. One or more non-transitory computer-readable media having instructions stored thereon, the instructions, when executed by at least one processor of at least one computing device, to cause the at least one computing device to perform a method, comprising…” Therefore, it is interpreted to be a “product of manufacture” claim, which is a statutory category of invention.

Step 2A (Prong One) inquiry:
	Are there limitations in Claim 26 recite abstract ideas?
	YES. The following limitations in Claim 26 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

analyzing a portion of machine data of a message of a data stream, wherein the data stream is accessed from an ingestion buffer of a data system to infer, using an inference model, a sourcetype of the message, the portion of machine data generated by one or more components in an information technology environment;

based on the inference, selecting a set of extraction rules associated with the sourcetype for extraction of a set of values from the message, wherein each extraction rule defines criteria for identifying a sub-portion of text from the portion of machine data of the message to produce a value of the set of values, the value representing the sub-portion of text;

performing the extraction based at least on applying the set of extraction rules to the portion of machine data of the message to produce a result set that indicates the set of values identified using the set of extraction rules; and

based on the sourcetype and the set of values indicated by the result set, performing at least one action that includes routing one or more messages from the data stream to one or more endpoints associated with the sourcetype.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:

	at least one “processor”

[00334] Embodiments are also described above with reference to flow chart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products. Each block of the flow chart illustrations and/or block diagrams, and combinations of blocks in the flow chart illustrations and/or block diagrams, may be implemented by computer program instructions. Such instructions may be provided to a processor of a general purpose computer, special purpose computer, specially-equipped computer (e.g., comprising a high-performance database server, a graphics subsystem, etc.) or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor(s) of the computer or other programmable data processing apparatus, create means for implementing the acts specified in the flow chart and/or block diagram block or blocks. These computer program instructions may also be stored in a non-transitory computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the acts specified in the flow chart and/or block diagram block or blocks. The computer program instructions may also be loaded to a computing device or other programmable data processing apparatus to cause operations to be performed on the computing device or other programmable apparatus to produce a computer implemented process such that the instructions which execute on the computing device or other programmable apparatus provide steps for implementing the acts specified in the flow chart and/or block diagram block or blocks.

The term “processor” is a broad term that encompasses all general purpose computers, as Applicant’s Specification recites and as quoted above.

	A “router” is a broad term which is described at a high level. Applicant’s Specification recites:

[0037] Modern data centers and other computing environments can comprise anywhere from a few host computer systems to thousands of systems configured to process data, service requests from remote clients, and perform numerous other computational tasks. During operation, various components within these computing environments often generate significant volumes of machine data. Machine data is any data produced by a machine or component in an information technology (IT) environment and that reflects activity in the IT environment. For example, machine data can be raw machine data that is generated by various components in IT environments, such as servers, sensors, routers, mobile devices, Internet of Things (IoT) devices, etc. Machine data can include system logs, network packet data, sensor data, application program data, error logs, stack traces, system performance data, etc. In general, machine data can also include performance data, diagnostic information, and many other types of data that can be analyzed to diagnose performance problems, monitor user interactions, and to derive other insights.

	The amended matter teaching a router is a very high-level generic teaching of “components in IT environments, such as…routers, …etc.” This “router” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:

	at least one “processor”.

	The term “processor” is a broad term that encompasses all general purpose computers, as Applicant’s Specification recites:

[00334] Embodiments are also described above with reference to flow chart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products. Each block of the flow chart illustrations and/or block diagrams, and combinations of blocks in the flow chart illustrations and/or block diagrams, may be implemented by computer program instructions. Such instructions may be provided to a processor of a general purpose computer, special purpose computer, specially-equipped computer (e.g., comprising a high-performance database server, a graphics subsystem, etc.) or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor(s) of the computer or other programmable data processing apparatus, create means for implementing the acts specified in the flow chart and/or block diagram block or blocks. These computer program instructions may also be stored in a non-transitory computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the acts specified in the flow chart and/or block diagram block or blocks. The computer program instructions may also be loaded to a computing device or other programmable data processing apparatus to cause operations to be performed on the computing device or other programmable apparatus to produce a computer implemented process such that the instructions which execute on the computing device or other programmable apparatus provide steps for implementing the acts specified in the flow chart and/or block diagram block or blocks.

The term “processor” is a broad term that encompasses all general purpose computers, as Applicant’s Specification recites and as quoted above.

	A “router” is a broad term which is described at a high level. Applicant’s Specification recites:

[0037] Modern data centers and other computing environments can comprise anywhere from a few host computer systems to thousands of systems configured to process data, service requests from remote clients, and perform numerous other computational tasks. During operation, various components within these computing environments often generate significant volumes of machine data. Machine data is any data produced by a machine or component in an information technology (IT) environment and that reflects activity in the IT environment. For example, machine data can be raw machine data that is generated by various components in IT environments, such as servers, sensors, routers, mobile devices, Internet of Things (IoT) devices, etc. Machine data can include system logs, network packet data, sensor data, application program data, error logs, stack traces, system performance data, etc. In general, machine data can also include performance data, diagnostic information, and many other types of data that can be analyzed to diagnose performance problems, monitor user interactions, and to derive other insights.

	The amended matter teaching a router is a very high-level generic teaching of “components in IT environments, such as…routers, …etc.” This “router” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 26 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 27
	Claim 27 recites:

27. The computer-readable media of claim 26, wherein the at least one action includes assigning the sourcetype to the message.

	Applicant’s Claim 27 merely teaches the assignment of a “sourcetype” to a “message”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 27 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 28
	Claim 28 recites:

28. The computer-readable media of claim 26, wherein the at least one action includes assigning a different sourcetype to the message.

	Applicant’s Claim 28 merely teaches the assignment of a “sourcetype” to a “message”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 28 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 29
	Claim 29 recites:

29. The computer-readable media of claim 26, wherein the at least one action includes modifying a confidence score associated with the sourcetype.

	Applicant’s Claim 29 merely teaches the modification of a “confidence score”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 29 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 30
	Claim 30 recites:

30. The computer-readable media of claim 26, wherein the at least one action includes adjusting inference data used by the inference model, the adjusting causing adjustment to inferences of sourcetypes made by the inference model.

	Applicant’s Claim 30 merely teaches the “adjusting of inference data”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 30 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Response to Arguments
	Applicant's arguments filed 03 FEB 2022 have been fully considered but they are not persuasive. Specifically:





Argument 1
Applicant submits that none of the elements are directed to an abstract idea. To recite an abstract idea, a claim limitation on its own or per se must recite one of the following concepts: mathematical concept (e.g., a mathematical formula), certain methods of organizing human activity (e.g., a fundament economic practice), or a mental process that is performed in the human mind. See page 9 of the 2019 Guidance. As discussed below, none of the claim limitations recite on their own a mathematical concept (e.g., a mathematical formula), certain methods of organizing human activity (e.g., a fundament economic practice), or a mental process that is performed in the human mind. 

Looking at independent claim 1, for example, "analyzing a portion of machine data of a message of a data stream, wherein the data stream is accessed from an ingestion buffer of a data system to infer, using an inference model, a sourcetype of the message, the portion of machine data generated by one or more components in an information technology environment" is not an abstract idea on its own that falls within the enumerated categories of the 2019 Guidance.

	Applicant’s argument is conclusory. Applicant merely quotes the claim again and asserts that there are no abstract ideas.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 2
Additionally, "performing the extraction based at least on applying the set of extraction rules to the portion of machine data of the message to produce a result set that indicates the set of values identified using the set of extraction rules" is not an abstract idea on its own that falls within the enumerated categories of the 2019 Guidance.

	Applicant’s argument is conclusory. Applicant merely quotes the claim again and asserts that there are no abstract ideas.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 3
Further, "routing one or more messages from the data stream to one or more endpoints associated with the sourcetype" is not an abstract idea on its own that falls within the enumerated categories of the 2019 Guidance.

	Applicant’s argument is conclusory. Applicant merely quotes the claim again and asserts that there are no abstract ideas.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 4
Applicant therefore submits that none of the elements of the claims are directed to an abstract idea on their own. Withdrawal of the 35 U.S.C. 101 rejection and allowance of the claims is respectfully requested.

	Applicant’s argument is conclusory. Applicant merely quotes the claim again and asserts that there are no abstract ideas.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 5
Applicant submits that the claim as a whole integrates any purported judicial exception into a practical application. For example, independent claim 1 recites, "analyzing a portion of machine data of a message of a data stream, wherein the data stream is accessed from an ingestion buffer of a data system to infer, using an inference model, a sourcetype of the message, the portion of machine data generated by one or more components in an information technology environment;

based on the inference, selecting a set of extraction rules associated with the sourcetype for extraction of a set of values from the message, wherein each extraction rule defines criteria for identifying a sub-portion of text from the portion of machine data of the message to produce a value of the set of values, the value representing the sub-portion of text;

performing the extraction based at least on applying the set of extraction rules to the portion of machine data of the message to produce a result set that indicates the set of values identified using the set of extraction rules; and

based on the sourcetype and the set of values indicated by the result set, performing at least one action that includes routing one or more messages from the data stream to one or more endpoints associated with the sourcetype."

	Applicant’s argument is conclusory.
	Applicant merely quotes the claim and asserts that the claimed abstract idea, the existence of which was denied in prior arguments above, are integrated into a practical application without specifying any practical application.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 6
The Specification supports that the claims practically apply the purported judicial exception. For example, the Specification describes the importance of accurately associating a sourcetype to a message for intake into a data system, such as a data intake and query system. As described in the Specification, "In order to properly process the messages and to process the appropriate data, it may be imperative that sourcetypes are associated with the messages, and done so accurately."  See paragraph [0288] of the Specification as published. For example, "a sourcetype of a message may be used in various ways by the system(s), such that an unknown or improper sourcetype for a message impacts the ability of the system to operate effectively and without error. For example, the system may perform processing involving a message based on a sourcetype associated with the message." Id. at paragraphs [0292]-[0293] and [0317]. The Specification further recites various examples of data processing actions that may be impacted by an unknown or improper sourcetype. Id. For example, an action may include routing the one or more of the data streams and/or messages thereof to one or more particular endpoints, such as an index associated with a sourcetype inferred for the messages. Id. at paragraphs [0316]-[0317]. Thus, an incorrect sourcetype may result in the data being erroneously processed and routed to an improper endpoint for intake into the data system. Id. 

The Specification further describes that in one or more embodiments, a feedback manager 1320 may analyze the portion of machine data of a message(s) based on a sourcetype(s) associated with the message(s) to determine the feedback data 1330 regarding the association between the sourcetype(s) and the message(s) (e.g., the validity and/or accuracy of the association). Id. at paragraph [0302].  The feedback manager 1320 may use a result set analyzer 1328 to analyze any of the various result sets associated with a message in order to determine at least one action based on the feedback data 1330. Id. at paragraph [0311]. The feedback manager 1320 may determine based on an analysis made by the result set analyzer 1328 that a message was incorrectly assigned a sourcetype. Id. at paragraph [0314]. Thus, the feedback manager 1320 may increase the likelihood that one or more messages from an intake buffer and corresponding to a data stream are routed to an appropriate endpoint, avoiding the various problems recited in the present specification. 

Applicant therefore submits that even if the claim includes a judicial exception, each of the claims, as a whole, integrates the judicial exception into a practical application. Withdrawal of the 35 U.S.C. 101 rejection and allowance of the claims is respectfully requested.

	Applicant argues that merely making an accurate “association” is a practical application. A mere mathematical “equals” sign or an assignment of a mathematical variable make an association, but these are purely mathematical.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 7
A key consideration in determining whether a claim recites significantly more than a judicial exception under step 2B is whether it includes limitations that recite improvements to the functioning of a computer or to any other technology or technical field. See MPEP 2106.05. Applicant respectfully submits that the claims recite improvements to the functioning of a computer. In particular, the claims recite limitations that improve the ability of a data system to properly process and route one or more messages to an endpoint for intake into the data system. 

Further, the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement as contemplated by MPEP 2106.05(a). For example, the Specification describes the importance of accurately associating a sourcetype to a message for intake into a data system, such as a data intake and query system. As described in the Specification, "In order to properly process the messages and to process the appropriate data, it may be imperative that sourcetypes are associated with the messages, and done so accurately."  See paragraph [0288] of the Specification as published. For example, "a sourcetype of a message may be used in various ways by the system(s), such that an unknown or improper sourcetype for a message impacts the ability of the system to operate effectively and without error. For example, the system may perform processing involving a message based on a sourcetype associated with the message." Id. at paragraphs [0292]-[0293] and [0317]. The Specification further recites various examples of data processing actions that may be impacted by an unknown or improper sourcetype. Id. For example, an action may include routing the one or more of the data streams and/or messages thereof to one or more particular endpoints, such as an index associated with a sourcetype inferred for the messages. Id. at paragraphs [0316]-[0317]. Thus, an incorrect sourcetype may result in the data being erroneously processed and routed to an improper endpoint for intake into the data system. Id. 

The Specification further describes that in one or more embodiments, a feedback manager 1320 may analyze the portion of machine data of a message(s) based on a sourcetype(s) associated with the message(s) to determine the feedback data 1330 regarding the association between the sourcetype(s) and the message(s) (e.g., the validity and/or accuracy of the association). Id. at paragraph [0302].  The feedback manager 1320 may use a result set analyzer 1328 to analyze any of the various result sets associated with a message in order to determine at least one action based on the feedback data 1330. Id. at paragraph [0311]. The feedback manager 1320 may determine based on an analysis made by the result set analyzer 1328 that a message was incorrectly assigned a sourcetype. Id. at paragraph [0314]. Thus, the feedback manager 1320 may increase the likelihood that one or more messages from an intake buffer and corresponding to a data stream are routed to an appropriate endpoint, avoiding the various problems recited in the present specification.

	Applicant argues that merely making an accurate “association” is a practical application. A mere mathematical “equals” sign or an assignment of a mathematical variable make an association, but these are purely mathematical.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 8
The claims also reflect the disclosed improvement in technology as contemplated by MPEP 2106.05(a). For example, independent claim 1 recites, "analyzing aportion of machine data of a message of a data stream, wherein the data stream is accessed from an ingestion buffer of a data system to infer, using an inference model, a sourcetype of the message, the portion of machine data generated by one or more components in an information technology environment;

based on the inference, selecting a set of extraction rules associated with the sourcetype for extraction of a set of values from the message, wherein each extraction rule defines criteria for identifying a sub-portion of text from the portion of machine data of the message to produce a value of the set of values, the value representing the sub-portion of text;

performing the extraction based at least on applying the set of extraction rules to the portion of machine data of the message to produce a result set that indicates the set of values identified using the set of extraction rules;

and based on the sourcetype and the set of values indicated by the result set, performing at least one action that includes routing one or more messages from the data stream to one or more endpoints associated with the sourcetype."


Applicant merely asserts an unspecified “improvement” in unspecified “technology” and recites claim matter as an example. The cited claim matter merely “analyzes” data (which may be purely mathematical), “selects” unspecified “extraction rules” (which may be purely mathematical and there may not be any others to “select”), and “indicates” an unspecified set of “values” which may be purely mathematical. This matter, in its broadest reasonable interpretation, may be simply a mathematical lookup table.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 9
An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. See MPEP 2106.05(a). Here, independent claim 1, as an example, provides a particular solution to a problem in reciting, at least, "... selecting a set of extraction rules associated with the sourcetype for extraction of a set of values from the message... performing the extraction based at least on applying the set of extraction rules to the portion of machine data of the message to produce a result set that indicates the set of values ... and based on the sourcetype and the set of values indicated by the result set ... routing one or more messages from the data stream to one or more endpoints associated with the sourcetype." 

For at least these reasons, even if the claims are found to be directed to an abstract idea under step 2A, the claims include limitations that recite improvements to the functioning of a computer or to any other technology or technical field so as to amount to significantly more than any alleged judicial exception. As such, withdrawal of the 101 rejection and allowance of the claims is respectfully requested.

	Applicant merely quotes clauses in claim 1 and asserts that the matter “provides a particular solution to a problem in reciting”. Applicant’s argument is conclusory. There is no practical application cited in the claim and no practical application of the abstract matter in the arguments.
	The only “additional matter” in the cited matter is the “routing”. Applicant’s Specification recites the following regarding “routing”:

[0037] Modern data centers and other computing environments can comprise anywhere from a few host computer systems to thousands of systems configured to process data, service requests from remote clients, and perform numerous other computational tasks. During operation, various components within these computing environments often generate significant volumes of machine data. Machine data is any data produced by a machine or component in an information technology (IT) environment and that reflects activity in the IT environment. For example, machine data can be raw machine data that is generated by various components in IT environments, such as servers, sensors, routers, mobile devices, Internet of Things (IoT) devices, etc. Machine data can include system logs, network packet data, sensor data, application program data, error logs, stack traces, system performance data, etc. In general, machine data can also include performance data, diagnostic information, and many other types of data that can be analyzed to diagnose performance problems, monitor user interactions, and to derive other insights.

	The amended matter teaching a router is a very high-level generic teaching of “components in IT environments, such as…routers, …etc.”
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 10
A key consideration in determining whether a claim recites significantly more than a judicial exception under step 2B is whether it contains additional elements (or combination of elements) that are well-understood, routine, conventional activities previously known to the industry. See MPEP 2106.05(d).

Applicant respectfully submits that at least the claimed combination of the recited features is not well-understood, routine, and conventional.1 For example, referring to features outlined above, it is not widely prevalent within the industry to perform each of the claimed features in combination. Applicant respectfully submits that the Office Action fails to consider a "combination of elements," and merely relies on an assertion that "Applicant's claims contain no "additional elements." See page 5 of the Office Action.

	Novelty and nonobviousness are not factors in 35 U.S.C. § 101 analysis.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 11
The Berkheimer Memo instructs examiners that elements or limitations are conventional only when they are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).2 Additionally, examiners cannot find that an element (or combination of elements) is well-understood, routine, or conventional unless the examiner finds, and expressly supports a rejection in writing, one of the required citations. Yet, here, the Office Action has failed to produce such evidence. Instead, it merely states in a conclusory manner, "Applicant's claims contain no "additional elements." See page 5 of the Office Action. Respectfully, conclusory statements do not satisfy the evidentiary burden required by the Berkheimer Memo. 

For at least these reasons, even if the claims are directed to an abstract idea under step 2A, the Office has failed to provide evidence that establishes that the combination of elements is so widely prevalent in the industry so as to be considered conventional. As such, withdrawal of the 101 rejection and allowance of the claims is respectfully requested.

	This is not a Berkheimer issue.
	Berkheimer evidence is used to prove that elements that are “additional to” the abstract idea are “well-understood, routine, and conventional.” The set of claims at issue in the first action were purely abstract ideas with no “additional elements” that required to prove that elements are “well-understood, routine, and conventional.” They were abstract. No Berkheimer evidence is required by proper 35 U.S.C. § 101 analysis (see, analysis flowchart in MPEP 2106.04 II A).
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Relevant Art
	Art that is relevant to this action, but not cited is the following:
	Zadeh, et al. (Patent Number: 11,038,905 B2; Dated: 15 Jun 2021; Class: 726; Subclass: 22; CPC: H04L 29/06)







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
09 MAY 2022